DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 01/28/2022 have been entered.  Claims 21-30, 32-37, and 39-42 remain pending in the application.
	
Response to Arguments
	A new ground(s) of rejection is made infra in view of Levine et al (US 2006/0161139 A1) in view of Errico et al (US 2016/0022461 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites the same limitations found in claim 21, which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-29, 32-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al (US 2006/0161139 A1) in view of Errico et al (US 2016/0022461 A1).

	Regarding claim 21, Levine discloses a device for implanting in a gastrointestinal system of a patient (Figure 11A), comprising: 
an anchor having a circumferential surface (Figure 1A, item 105 “anchoring element”, Figure 11A, item 1005 “anchor”; paragraph 0059), 
wherein the circumferential surface of the anchor is configured to exert a radially outward force in at least two opposing directions on a wall of a gastrointestinal tract (paragraph 0060, lines 1-6); 
a flow modulator configured to be inserted in an intestine (Figure 11A, item 1012 “balloon”; paragraph 0100; paragraph 0052 states that the implant is anchored in the gastrointestinal tract), 
wherein the flow modulator defines an enclosed interior space to hold a fill material (Figure 11A, item 1012, paragraph 0101), 
wherein the flow modulator is coupled to the anchor such that a proximalmost end of the flow modulator is distal to the anchor (Figure 11A, paragraph 0100, lines 5-15),
and a sleeve including a lumen defined by a membrane (Figure 11A, item 1010 “liner”; paragraph 0100, lines 5-8); 
wherein the flow modulator is positioned in the lumen (Figure 11A, flow modulator 1012 is positioned in lumen of sleeve 1010), 
and the device is configured to be positioned in an intestine (paragraph 0052), such that chyme may flow around the flow modulator (paragraph 0014, artificial stricture is the balloon) 
 and wherein the sleeve is coupled to the anchor such that a proximalmost end of the sleeve is distal to the anchor (Figure 11A, paragraph 0064).
	Levine discloses the invention substantially as claimed.
	However, Levine does not disclose wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator, wherein there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve, and wherein the flow modulator exerts no influence on a peristaltic action of the intestine.
	Errico teaches wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (paragraph 0100 of Levine discloses that the flow modulator 1012 can be coupled to the anchor 1005, therefore, when the anchor of Errico is substituted for the anchor of Levine, there would be a gap between the proximalmost end of the anchor and the flow modulator of Levine), wherein there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve (see Errico, Figure 16, there is a gap present between the sleeve 108 and the anchor 102 along a longitudinal axis of the sleeve; paragraph 0091), and wherein the flow modulator exerts no influence on a peristaltic action of the intestine (when the flow modulator of Levine is attached to the anchor of Errico there would be a gap between the stent and flow modulator, which according to paragraph 0091 of Errico this would provide that the flow modulator exerts no influence on a peristaltic action of the intestine).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Levine by providing wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator, wherein there is a gap between the proximalmost end of the sleeve and the anchor along a longitudinal axis of the sleeve, and wherein the flow modulator exerts no influence on a peristaltic action of the intestine as taught by Errico because providing a gap between the anchor and the sleeve and flow modulator allows limited movement back and forth within the stomach and duodenum with the natural peristalsis motion of the GI tract. The gap allows the pyloric sphincter to open and substantially close without hindrance (see Errico, paragraph 0091).  Additionally, such modification would have comprised only the simple substitution of one known anchor for another to obtain no more than the predictable result of securing the device in the gastrointestinal tract; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 22, as set forth supra, the combination discloses wherein a dimension of the flow modulator is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (see Levine, paragraphs 0101 and 0102).  
	Regarding claim 25, as set forth supra, the combination discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (see Levine, paragraph 0101, lines 7-11).  
	Regarding claim 26, as set forth supra, the combination discloses wherein the enclosed interior space is surrounded by a continuous outer boundary that includes at least one of a self-sealing material, a valve, or a Luer lock (see Levine, paragraph 0101, lines 5-11).
	Regarding claim 27, Levine discloses a device for implanting in a gastrointestinal system of a patient, comprising: -3-Application No.: 16/941,951 Attorney Docket No.: 06530-0770-02000 
an anchor including a stent (Figure 1A, item 105 “anchoring element”, Figure 11A, item 1005 “anchor”; paragraph 0059, lines 1-5), 
wherein the circumferential surface of the stent is configured to exert a radially outward force on a wall of a gastrointestinal tract in at least two opposing directions tract (paragraph 0060, lines 1-6); 
a flow modulator configured to be inserted in an intestine (Figure 11A, item 1012 “balloon”; paragraph 0100; paragraph 0052 states that the implant is anchored in the gastrointestinal tract), 
wherein the flow modulator defines an enclosed interior space to hold a fill material (Figure 11A, item 1012, paragraph 0101); 
and a sleeve including a lumen defined by a membrane (Figure 11A, item 1010 “liner”; paragraph 0100, lines 5-8); 
wherein the flow modulator is positioned in the lumen (Figure 11A, flow modulator 1012 is positioned in lumen of sleeve 1010),
and the device is configured to be positioned in an intestine (paragraph 0052) such that chyme may flow around the flow modulator (paragraph 0014, artificial stricture is the balloon),
wherein the flow modulator is coupled to the stent (Figure 11A, paragraph 0100, lines 5-15),
and wherein the sleeve is coupled to the stent (Figure 11A, paragraph 0064).
	Levine discloses the invention substantially as claimed.
	However, Levine does not disclose wherein the flow modulator is coupled to the stent by a first tether extending between a proximalmost end of the flow modulator and the stent, wherein the sleeve is coupled to the stent by a second tether extending between a proximalmost end of the sleeve and the stent, and the flow modulator does not influence a peristaltic action of the intestine.
	Errico teaches wherein the flow modulator is coupled to the stent by a first tether (see Errico, Figure 16, item 106) extending between a proximalmost end of the flow modulator and the stent (paragraph 0100 of Levine discloses that the flow modulator 1012 can be coupled to the anchor 1005 (i.e. stent), therefore when the anchor of Errico is substituted for the anchor of Levine, a tether would be provided extending between a proximalmost end of the flow modulator and the stent), wherein the sleeve (Figure 16, item 108 “sleeve”) is coupled to the stent (Figure 16, item 102) by a second tether (Figure 16, item  106) extending between a proximalmost end of the sleeve and the stent (Figure 16, the tether is depicted extending between a proximalmost end of the sleeve and the stent), and the flow modulator does not influence a peristaltic action of the intestine (when the flow modulator of Levine is attached to the anchor of Errico there would be a gap between the stent and flow modulator, which according to paragraph 0091 of Errico this would provide that the flow modulator exerts no influence on a peristaltic action of the intestine).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Levine by wherein the flow modulator is coupled to the stent by a first tether extending between a proximalmost end of the flow modulator and the stent, wherein the sleeve is coupled to the stent by a second tether extending between a proximalmost end of the sleeve and the stent, and the flow modulator does not influence a peristaltic action of the intestine as taught by Errico because providing tethers between the anchor and the sleeve and flow modulator allows limited movement back and forth within the stomach and duodenum with the natural peristalsis motion of the GI tract. The tethers allow the pyloric sphincter to open and substantially close without hindrance (see Errico, paragraph 0091).  Additionally, such modification would have comprised only the simple substitution of one known anchor for another to obtain no more than the predictable result of securing the device in the gastrointestinal tract; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 28, as set forth supra, the combination teaches wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (see Errico, Figure 16, the anchor of Errico is substitute for the anchor of Levine, therefore, the flow modulator would be attached to the anchor of Errico and there would exist a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator), and wherein there is a gap between the proximalmost end of the sleeve (see Errico, Figure 16, item 108) and the anchor (see Errico, Figure 16, item 102) along a longitudinal axis of the sleeve.  
	Regarding claim 29, as set forth supra, the combination discloses wherein a dimension of the flow modulator is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (see Levine, paragraphs 0101 and 0102).    
	Regarding claim 32, as set forth supra, the combination discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (see Levine, paragraph 0101, lines 7-11).    
	Regarding claim 33, as set forth supra, the combination discloses wherein the enclosed interior space is surrounded by a continuous outer boundary that includes at least one of a self-sealing material, a valve, or a Luer lock (see Levine, paragraph 0101, lines 5-11).
	Regarding claim 34, Levine discloses a device for implanting in a gastrointestinal system of a patient (Figure 11a), comprising: 
an anchor having a circumferential surface (Figure 1A, item 105 “anchoring element”, Figure 11A, item 1005 “anchor”; paragraph 0059), 
wherein the circumferential surface of the anchor is configured to exert a radially outward force on a wall of a gastrointestinal tract in at least two opposing directions (paragraph 0060, lines 1-6); 
a flow modulator configured to be inserted in an intestine (paragraph 0052) such that chyme may flow around the flow modulator (paragraph 0014, artificial stricture is the balloon)
wherein the flow modulator defines an enclosed interior space to hold a fill material (Figure 11A, item 1012, paragraph 0101), 
-5-Application No.: 16/941,951Attorney Docket No.: 06530-0770-02000wherein the flow modulator is coupled to the anchor such-5-Application No.: 16/941,951 Attorney Docket No.: 06530-0770-02000that a proximalmost end of the flow modulator is distal to the anchor (Figure 11A, paragraph 0100, lines 5-15).
	Levine discloses the invention substantially as claimed.
	However, Levine does not disclose wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator; a tether extending between the flow modulator and the anchor, and the flow modulator exerts no influence on the peristaltic action of the intestine.
	Errico teaches wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (paragraph 0100 of Levine discloses that the flow modulator 1012 can be coupled to the anchor 1005, therefore, when the anchor of Errico is substituted for the anchor of Levine, there would be a gap between the proximalmost end of the anchor and the flow modulator of Levine), a tether extending between the flow modulator and the anchor (paragraph 0100 of Levine discloses that the flow modulator 1012 can be coupled to the anchor 1005 (i.e. stent), therefore when the anchor of Errico is substituted for the anchor of Levine, a tether would be provided extending between a proximalmost end of the flow modulator and the stent) (paragraph 0100 of Levine discloses that the flow modulator 1012 can be coupled to the anchor 1005 (i.e. stent), therefore when the anchor of Errico is substituted for the anchor of Levine, a tether would be provided extending between a proximalmost end of the flow modulator and the stent), and the flow modulator exerts no influence on the peristaltic action of the intestine (when the flow modulator of Levine is attached to the anchor of Errico there would be a gap between the stent and flow modulator, which according to paragraph 0091 of Errico this would provide that the flow modulator exerts no influence on a peristaltic action of the intestine).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Levine by wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator; a tether extending between the flow modulator and the anchor, and the flow modulator exerts no influence on the peristaltic action of the intestine as taught by Errico because providing a gap and tethers between the anchor and the sleeve and flow modulator allows limited movement back and forth within the stomach and duodenum with the natural peristalsis motion of the GI tract. The tethers allow the pyloric sphincter to open and substantially close without hindrance (see Errico, paragraph 0091).  Additionally, such modification would have comprised only the simple substitution of one known anchor for another to obtain no more than the predictable result of securing the device in the gastrointestinal tract; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 35, as set forth supra, the combination teaches wherein there is a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator (see Errico, Figure 16, the anchor of Errico is substitute for the anchor of Levine, therefore, the flow modulator would be attached to the anchor of Errico and there would exist a gap between the proximalmost end of the flow modulator and the anchor along a longitudinal axis of the flow modulator), and wherein there is a gap between the proximalmost end of the sleeve (see Errico, Figure 16, item 108) and the anchor (see Errico, Figure 16, item 102) along a longitudinal axis of the sleeve.  
	Regarding claim 36, as set forth supra, the combination discloses wherein a dimension of the flow modulator is configured to be adjustable after being inserted in the intestine by modifying an amount of the fill material inside the interior space (see Levine, paragraphs 0101 and 0102).      
	Regarding claim 39, as set forth supra, the combination discloses wherein the fill material includes at least one of air, saline solution, foam, hydrogel, cross-linked materials, or associative thickeners (see Levine, paragraph 0101, lines 7-11).      
	Regarding claim 40, as set forth supra, the combination discloses wherein the enclosed interior space is surrounded by a continuous outer boundary that includes at least one of a self-sealing material, a valve, or a Luer lock (see Levine, paragraph 0101, lines 5-11).  
	Regarding claim 41, as set forth supra, the combination discloses wherein the flow modulator is more compliant in a radial direction than in an axial direction (see Levine, Figure 11B, paragraph 0101, lines 7-11).  
	Regarding claim 42, as set forth supra, the combination discloses wherein the flow modulator is more compliant in a radial direction than in an axial direction (see Levine, Figure 11B, paragraph 0101, lines 7-11).  (see Levine, Figure 11B, paragraph 0101, lines 7-11).  

	
Allowable Subject Matter
Claims 23, 24, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Levine et al (US 2006/0161139 A1) in view of Errico et al (US 2016/0022461 A1) as stated above.  The combination fails to teach wherein a cross-sectional area of a first region of the flow modulator is larger than a cross-sectional area of a second region of the flow modulator, and wherein the flow modulator includes preformed curves along a length of the flow modulator.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774